Title: To Thomas Jefferson from William Gordon, 24 April 1788
From: Gordon, William
To: Jefferson, Thomas


          
            
              Sir
            
            London Apr. 24. 1788
          
          In a late letter to the Marquis de La Fayette I mentioned my design of writing soon to your Excellency. The reason of my having been so long silent was, that I might be able to acquaint you, that the second volume of the History was printed, which I can at length do. You was pleased generously to offer me your friendly assistance for the procuring a similar consideration for an early copy of the work, to what you obtained for Dr. Ramsay; I am therefore encouraged at the present period to apply for your aid; and design if it meets with your approbation to send you the two volumes for your inspection; and should they be honored, as I hope will be the case, with your recommendation, the bookseller will probably be willing to allow me for them what your Excellency may think reasonable, in order to an immediate translation, with an engagement to be furnished with the 3d and 4th as soon as printed off. The Marquis having obligingly hinted at a translation, I observed to him that you had mentioned the like but without intimating any thing more, so that your special proposal is not known to him. You will judge upon the propriety, or impropriety of communicating to him particulars, when you take notice of having heard from me on the subject. Pray present all the compliments to him on my behalf; and instruct me in the proper form of inserting his title and name among my subscribers, of which I am not master at present. He has honored me with a subscription for a dozen sets. If I mistake not you was a considerable sufferer by Tarleton’s needlessly cruel ravages: wish to have some general account thereof in order for Insertion. I remain with great esteem Your Excellency’s very humble servant,
          
            
              William Gordon
            
          
          
            Direct for me at No. 1. Orange Street Red Lion Square.
          
        